Citation Nr: 1041392	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefit sought on appeal.  

In December 2008, the Veteran presented testimony at a personal 
hearing conducted at the Waco RO before the undersigned.  A 
transcript of this personal hearing is in the Veteran's claims 
folder.

In March 2009, the Board remanded the claim for further 
development to include obtaining the Veteran's service personnel 
records and additional identified private treatment records.  In 
June 2009, the service personnel records were associated with the 
claims file.  In December 2009, the Board remanded to attempt to 
obtain additional private treatment records and for notice.  In 
January 2010, the Veteran was provided with a compliant notice 
letter.  As will be discussed below, the Board finds that because 
the Veteran did not respond to the January 2010 letter asking him 
to submit completed releases for the identified private treatment 
providers, VA has satisfied its duty to assist and can proceed 
with an adjudication of this matter.  Given the foregoing, the 
Board finds that VA has substantially complied with the Board's 
prior remands with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran had a head injury and headaches that clearly and 
unmistakably pre-existed his entrance to service.  

3.  There is clear and unmistakable evidence that the Veteran's 
pre-existing head injury and headaches did not increase in 
severity during his service.  


CONCLUSION OF LAW

The residuals of a head injury, to include headaches were not 
incurred or aggravated in active service.  38 U.S.C.A. §§ 1111, 
1131, 1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in November 2005 with regard to the 
claim.  The letter addressed all of the notice elements and was 
sent prior to the initial unfavorable decision by the AOJ in 
March 2006.  In a January 2010 letter, the Veteran was provided 
with notice that addresses the relevant rating criteria and 
effective date provisions.  Any defect in the timing of the 
notice was harmless error as service connection is being denied, 
and therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim.  All available 
service treatment records as well as all identified VA records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  

Regarding the private medical records requested by the Veteran, 
pursuant to the March 2009 remand, private treatment records from 
P.M.C. were requested and in June 2009, P.M.C. responded that the 
Veteran had not been treated at the facility.  The Veteran was 
informed of this in a June 2009 letter.  Pursuant to the December 
2009 remand, in January 2010, VA sent the Veteran a letter asking 
him to complete and return the enclosed releases for Dr. H.W.S. 
and H.B.M.C.  However, completed releases for either provider are 
not of record.  The Board observes that private treatment records 
from Dr. H.W.S. are located in the Veteran's service personnel 
records.  The Board observes that due to the dates of treatment 
by the aforementioned providers, 1971 to 1976, it is unlikely 
that any records have been retained.  Accordingly, because the 
Veteran did not complete the releases necessary for VA to attempt 
to obtain the identified private treatment records from Dr. 
H.W.S. and H.B.M.C. and because it is unlikely that due to the 
passage of time any such records have been retained, the Board 
concludes that VA has complied with its duty to assist with 
regard to obtaining these records.  38 C.F.R. § 3.159(c)(1); Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist "is not 
always a one-way street.").  

The Board acknowledges that the Veteran has not had a VA 
examination in connection with his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  As will be discussed below, the Board concludes 
an examination is not needed in this case because the evidence 
clearly and unmistakably shows that the Veteran had a head injury 
prior to his entrance to service and there is no evidence that 
this pre-existing injury was aggravated therein.  The Veteran's 
service treatment records are absent for evidence of headaches 
and his post-service medical records are absent for any evidence 
his pre-existing head injury worsened during service.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 
1278 (Fed. Cir. 2010) (noting that a veteran's conclusory 
generalized statement that a service illness caused his present 
medical problems was not enough to entitle him to a VA medical 
examination since all veterans could make such a statement, and 
such a theory would eliminate the carefully drafted statutory 
standards governing the provision of medical examinations and 
require VA to provide such examinations as a matter of course in 
virtually every disability case).  Further, no competent evidence 
has been submitted to indicate that any current residuals of a 
head injury are associated with an established event, injury, or 
disease in service.  Accordingly, it was not necessary to obtain 
a medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been an 
induction examination in which the later-complained-of disability 
was not noted.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  History provided by the 
veteran of the pre-service existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1995).  In cases where the 
disease or injury at issue is not noted on the entrance 
examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable".  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established.  Black's Law 
Dictionary 1067 (5th ed. 1979).  Thus, where the presumption of 
sound condition is rebutted, the veteran is not entitled to 
service connected benefits because it has been shown that his 
disability pre-existed service and was not aggravated in service.  
See Wagner, 370 F.3d at 1094-1096.  In such cases, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the assumption of the fact for which the presumption 
stands -- that is, that the veteran was in sound condition at 
entry to service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  Accordingly, 
service connection may not be granted on the basis of aggravation 
of a preexisting disease or injury in such a case.  Rather, where 
the government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim must be considered one for 
service incurrence or direct service connection.  See Wagner, 370 
F.3d at 1094-1096 (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is that 
claims for service connection based on aggravation are converted 
into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for the residuals 
of a head injury, to include headaches.  In this case, the 
presumption of soundness does not apply because the Veteran's 
April 1977 entrance examination indicated that the Veteran had a 
scar on his forehead and that there was a letter regarding a head 
injury.  38 C.F.R. §§ 3.304.  Even if the Board were to determine 
that the presumption of soundness applies and a pre-existing head 
injury was not noted on the Veteran's entrance examination, there 
is clear and unmistakable evidence that the Veteran did have a 
head injury prior to his entrance to service.  In this regard, 
the Veteran's service personnel records contained a May 1977 
report of past medical examination and treatment noting that in 
November 1971, the Veteran had a diagnosis of skull fracture and 
right CSF rhinorrhea.  In April 1976, the Veteran was diagnosed 
with post traumatic headache.  It was indicated that the Veteran 
had a prior right frontal craniotomy.  This document was signed 
by the Veteran's physician, Dr. H.W.S., who had treated the 
Veteran from November 1971 to April 1976.  The Board concludes 
that that his document represents clear and unmistakable evidence 
that the Veteran had a pre-existing head injury and headaches 
prior to his entrance into service in May 1977.  

Further, there is no indication that the Veteran's pre-existing 
head injury or headaches underwent an increase in severity during 
service.  Therefore, the presumption of aggravation does not 
arise in this case.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In 
this regard, the Veteran's service treatment records are absent 
for complaints, treatment, findings, or diagnoses of headaches or 
memory loss.  During his December 2008 hearing, the Veteran 
testified that he sought treatment during service on several 
occasions for headaches during boot camp.  Additionally, he 
stated that he was originally assigned the job of personnel clerk 
but was transferred to the job of cook because he could not 
handle the duties.  When he was unable to handle the duties of 
cook, he was reassigned to the job of mortar man, which he also 
had problems performing.  

However, there is no evidence that the Veteran had difficulty 
performing any assigned duties to his pre-existing head injury or 
headaches in his service treatment or personnel records.  On the 
contrary, a December 1978 record reflected that the Veteran was 
recommended to attend a leadership academy in part for his 
outstanding performance as a ration man.  A December 1978 
evaluation indicated that the Veteran received mostly "ranks 
with the very best" scores when performing his duties as a cook.  
In fact, it appears that any performance issues he had were due 
to drinking, marijuana possession, and being absent from his 
assigned place of duty as reflected in June 1977, December 1979, 
and March 1980 Article 15s.  The Board finds it significant that 
on his June 1981 report of medical history questionnaire for the 
Army National Guard, the Veteran marked "no" when asked if he 
had frequent or severe headaches, dizziness, and loss of 
memory/amnesia.  Despite the Veteran's contentions made 
approximately 25 years after his separation from service, the 
Board concludes that the contemporaneous evidence indicating an 
absence of headaches or residuals of a pre-existing head injury 
has greater probative value than history as reported by the 
Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Further, there is no evidence that the Veteran has had an 
aggravation of his pre-existing head injury or headaches until 
many years after his separation from service.  The Board observes 
that the post-service medical evidence is absent for indications 
or complications from his head injury until approximately 2006.  
In particular, the Veteran reported in a February 2006 VA 
treatment record that the metal plate in his head is too small, 
which is causing his headaches and spinal fluid to leak out of 
his nose.  The Board also notes that an October 2005 VA treatment 
entry indicated that the Veteran's memory lapses were correlated 
with his significant history of alcohol and drug abuse.

In sum, there is clear and unmistakable evidence that the Veteran 
had a pre-existing head injury and headaches prior to his service 
entrance.  There is clear and unmistakable evidence that the 
preexisting head injury and headaches were not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  As reflected above, 
there was no increase in the Veteran's pre-existing head injury 
or headaches during service.  See Wagner v. Principi, 370 F.3d 
1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  
Accordingly, entitlement to service connection for the residuals 
of a head injury, to include headaches, is denied.  


ORDER

Entitlement to service connection for the residuals of a head 
injury, to include headaches, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


